Citation Nr: 1828560	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  15-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 2003, for the grant of service connection for anxiety disorder NOS (Not Otherwise Specified).

2.  Entitlement to an effective date prior to September 29, 2003, for the grant of service connection for severe lumbar myositis, status post (s/p) L4-L5 laminectomy.

3.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS.

4.  Entitlement to an initial rating in excess of 10 percent for severe lumbar myositis, s/p L4-L5 laminectomy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1971 to June 1973 and in the U.S. Army National Guard from August 1973 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As the Veteran is challenging the disability ratings assigned for his psychiatric and low back disabilities, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Given such, the Board has jurisdiction over the TDIU claim as a part of his increased rating claims.

The issues of increased ratings for the Veteran's psychiatric and low back disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  VA received no communication that constituted a formal or informal claim for service connection for a psychiatric disorder until September 29, 2003.

2.  VA received no communication that constituted a formal or informal claim for service connection for a low back disorder until September 29, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 29, 2003, for the grant of service connection for anxiety disorder NOS have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2017).

2.  The criteria for an effective date earlier than September 29, 2003, for the grant of service connection for severe lumbar myositis, s/p L4-L5 laminectomy, have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017). 

The Board notes that "informal claims" are no longer recognized by VA as of March 2015.  38 C.F.R. § 3.155(a) (2017).  However, for claims filed prior to March 2015, as is the case here, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2014).  

The Veteran disagrees with the effective date assigned for the grants of service connection for anxiety disorder NOS and lumbar myositis.  Essentially, he argues that the April 1976 RO and February 1979 Board denials of service connection for a nervous condition and a back condition were wrongly decided and that his claims should have been granted at that time.  

Initially the Board notes that the Veteran's claims for a nervous condition and a back condition were denied by the Board in February 1979.  The Veteran did not appeal this decision.  The Board declined to reopen the Veteran's back claim in a June 1997 decision.  After a December 1998 Joint Motion for Remand, the Board again declined to reopen the back claim in November 2000.  The Veteran did not appeal this denial.  As the Veteran did not appeal these decisions or file a motion to reconsider the claims on the basis of clear and unmistakable error, the December 1979 and November 2000 Board decisions became final.  As such, any formal or informal claim for service connection for a psychiatric or low back disability must have been received after the December 1979 final decision (for the psychiatric disability claim) or the November 2000 final decision (for the low back claim), but prior to September 29, 2003, to warrant an earlier effective date for these grants of service connection.

With regard to the psychiatric claim, the Board has reviewed the entire claims file, paying particular attention to the Veteran's submissions to VA between December 1979 and September 2003.  None of his correspondence suggests an intent to reopen his previously denied claim for a psychiatric disability.  Although he filed a petition to reopen his back claim in January 1994, suggesting an awareness of how to reopen a previously denied claim, he did not attempt to do so for his psychiatric claim until September 2003.  Further, there was no correspondence requesting that a psychiatric claim be added when he received his January 1995 RO denial, June 1997 Board denial, or January 2000 Board denial, that failed to address any psychiatric disorder, or during his appeal of the June 1997 Board denial to the United States Court of Appeals for Veterans Claims (Court).  

With regard to the low back claim, the Board has also reviewed the entire claims file, paying particular attention to the Veteran's submissions to VA between November 2000 and September 2003.  Significantly, the only correspondence received from the Veteran during this time period were documents verifying the status of his dependents.  Although he was clearly aware of how to petition to reopen his low back claim, as evidenced by his prior attempts, there was simply no evidence to suggest he did so prior to September 2003. 

An informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); 38 C.F.R. § 3.155(a) (2014); see also MacPhee, 459 F.3d at 1325 (holding that VA regulations require claimant to identify benefit sought and indicate intent to apply for benefits).  There is simply no evidence of a written communication expressing an intent to apply for benefits related to a psychiatric or low back disorder following the last final denials and prior to September 29, 2003, when his current claim (request to reopen) was received.  To the extent that he may have experienced a psychiatric or low back disability between his last final denials and his September 2003 claim, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

As noted above, the law provides that the effective date of a claim filed more than one year from discharge is the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).  In this case, although the Veteran filed claims for benefits for a psychiatric disorder and a low back disorder within one year following discharge, these claims were denied and those decisions became final.  He has been granted service connection effective the date his most recent claims of entitlement to service connection for a psychiatric disability and a low back disability were received.  Even if entitlement arose prior to September 2003, given that the date the claim was received would be the later of the dates, this is the appropriate effective date.  There is simply no evidence or argument to support an effective date for these grants of service connection prior to September 29, 2003.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an effective date earlier than September 29, 2003, for the grants of service connection for anxiety disorder NOS and lumbar myositis, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than September 29, 2003, for the grant of service connection for anxiety disorder NOS is denied.

Entitlement to an effective date earlier than September 29, 2003, for the grant of service connection for severe lumbar myositis, s/p L4-L5 laminectomy, is denied.


REMAND

The Veteran was most recently examined for his service-connected psychiatric and low back disabilities in June 2004.  Since that time, the Veteran has submitted lay evidence indicating a possible worsening in both of these disabilities.  Significantly, the Veteran now reports that he has been diagnosed with schizophrenia, which had not been diagnosed at the time of the June 2004 VA examination.  See Veteran statement, February 2004.  Additionally, he submitted statements from his sister and son indicating that he needed assistance with grooming and dressing himself, which was not noted at the time of the February 2004 VA examination.  New VA examinations are required to fully address his current psychiatric and low back symptoms, as well as his employability.

As these issues are being remanded, the Board will take the opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records from the San Juan VA Medical Center and any other VA facilities identified by the Veteran.  

2.  Thereafter, the Veteran should be scheduled for VA examinations with appropriate examiners in order to determine the current nature and severity of his service-connected psychiatric and low back disabilities.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  

With regard to the psychiatric disability, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected anxiety disorder NOS.  He or she must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected anxiety disorder NOS and those attributable to any nonservice-connected psychiatric disorder(s).  If the examiner is unable to differentiate between these symptoms, he or she must so state.

The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his anxiety disorder NOS.  This should include a description of any social relationships or engagements.

With regard to the low back disability, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected lumbar myositis.  All appropriate testing should be performed, including range of motion and neurological testing.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.

Both examiners should address any functional effects that the Veteran's examined service-connected disability has on his ability to secure or follow a substantially gainful occupation.  

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that they have exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


